
	
		III
		110th CONGRESS
		2d Session
		S. RES. 689
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Feinstein submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a revised
		  edition of the Senate Rules and Manual.
	
	
		That—
			(1)the Committee on Rules and Administration
			 shall prepare a revised edition of the Senate Rules and Manual for the use of
			 the 110th Congress;
			(2)the manual shall be printed as a Senate
			 document; and
			(3)in addition to the usual number of
			 documents, 1,500 additional copies of the manual shall be bound, of
			 which—
				(A)500 paperbound copies shall be for the use
			 of the Senate; and
				(B)1,000 copies shall be bound (550
			 paperbound; 250 nontabbed black skiver; 200 tabbed black skiver) and delivered
			 as may be directed by the Committee on Rules and Administration.
				
